DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 15 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa et al. (U.S. Publication 2018/0042486).
In reference to claim 1, Yoshizawa et al. discloses an electronic device comprising at least one processor, wherein the processor is configured to (see paragraphs 87, 430 and Figures 40-41 wherein Yoshizawa et al. discloses a biological information measuring and display apparatus and method.  Yoshizawa et al. discloses the apparatus comprising a controlling unit, a storage unit an, illumination sensor and a display unit among others.):
acquire first pulse wave information indicating a pulse wave of a part of a body based on image information of the body in a first image obtained by imaging at least the part of the body (see paragraphs 90, 430 and Figures 40, 41, 43, 44 wherein Yoshizawa et al. discloses the apparatus estimating a fluctuation of blood pressure and providing information about a user’s health condition.  Yoshizawa et al. discloses extracting pulse wave information from images obtained by imaging the user’s body.  Yoshizawa et al. discloses imaging a user’s face in one embodiment and shoulders in another embodiment.); 
acquire second pulse wave information indicating a pulse wave of the part of the body based on image information of the body in a second image obtained by imaging the part of the body after the first image has been obtained (see paragraphs 90, 430 and Figures 40, 41, 43, 44 wherein Yoshizawa et al. discloses performing a second blood circulation using a pulse wave propagation before and then after a user takes a bath.  Note, it is clear that the “first pulse wave information” is acquired before the user takes a bath and the “second pulse wave information” is acquired after the user takes the bath.  Again, Yoshizawa et al. discloses imaging the face and the right shoulder areas of the user); 
determine a display range of a display color of a display image to be displayed, the image displaying, in a hue, a state of blood flow corresponding to a blood flow variation of the pulse wave indicated by the first pulse wave information and the pulse wave indicated by the second pulse wave information, and the display range of the display color being determined based on a difference between the first pulse wave information and the second pulse wave information (see paragraphs 375, 390, 75, 430-434 and Figures 40, 41, 43, 44, 50, 52 wherein Yoshizawa et al. discloses generating blood circulation information indicating blood flow expressed by a change of hue color in image data and generating a hue image in which the difference between the first blood circulation information and second blood circulation using a change of hue colors.  Yoshizawa et al. discloses choosing colors for this task such that the warmer the colors (e.g. red) displayed representing larger blood circulation differences whereas the colder the colors (e.g. blue) displayed represent smaller differences in blood circulation.  Yoshizawa et al. discloses performing a second blood circulation using a pulse wave propagation before and then after a user takes a bath.  Yoshizawa et al. discloses generating blood circulation information indicating blood flow expressed by a change of hue color in image data and generating a hue image in which the difference between the first blood circulation information and second blood circulation using a change of hue colors.  Note, it is clear therefore that Yoshizawa at least inherently chooses utilizing a “range of display color” from red to blue associated with blood circulations which, as seen above, are derived from pulse wave information.  Further support for this is in Yoshizawa et al. explicitly disclosing associating a maximum amplitude to the hue red and a minimum amplitude to the hue blue in the hue range of blue to red and amplitude range of -0.1 to 0.1 (see at least paragraph 237 and Figure 21).); 
control display of the display image to be displayed with the display color determined based on the display range and the second pulse wave information (see paragraphs 434, 477 and Figures 40, 50 and 52 wherein Yoshizawa et al. discloses controlling a display unit by outputting the hue image onto the display.) and
set a range width of the display range centered on a color corresponding to a center coordinate of the display range based on the difference between the first pulse wave information and the second pulse wave information (see paragraphs 237, 375, 431-434 and Figures 21, 40, 50, 52 wherein Yoshizawa et al. discloses generating blood circulation information indicating blood flow expressed by a change of hue color in image data and generating a hue image in which the difference between the first blood circulation information and second blood circulation using a change of hue colors.  Yoshizawa et al. discloses choosing colors for this task such that the warmer the colors (e.g. red) displayed representing larger blood circulation differences whereas the colder the colors (e.g. blue) displayed represent smaller differences in blood circulation.  Yoshizawa et al. explicitly associating such colors to specific ranges of amplitudes of PPG values.  Yoshizawa et al. explicitly discloses associating a maximum amplitude to the hue red and a minimum amplitude to the hue blue in the hue range of blue to red and amplitude range of -0.1 to 0.1.  Note, it is clear that the range of amplitude values in Yoshizawa et al. is at least inherently “centered” as per values and as per colors as such a range corresponds to hues of blue to red.).
In reference to claim 2, Yoshizawa et al. discloses all of the claim limitations as applied to claim 1 above.  Yoshizawa et al. discloses performing a second blood circulation using a pulse wave propagation before and then after a user takes a bath (see paragraphs 90, 430 and Figures 40, 41, 43, 44).  Yoshizawa et al. discloses generating blood circulation information indicating blood flow expressed by a change of hue color in image data and generating a hue image in which the difference between the first blood circulation information and second blood circulation using a change of hue colors (see paragraphs 375, 431-434 and Figures 40, 50, 52).  
In reference to claim 3, Yoshizawa et al. discloses all of the claim limitations as applied to claim 1 above.  Yoshizawa et al. explicitly discloses computing circulation differences using peak and bottom PD values, or phase difference luminance values of green light in image signals (see paragraphs 120, 210 and Figure 18C).
In reference to claim 4, Yoshizawa et al. discloses all of the claim limitations as applied to claim 1 above.  Yoshizawa et al. discloses controlling a display unit by outputting a hue image expressing the luminance information of the user by using changes of hues and displays such an image superimposed on a moving image (see paragraphs 236, 434, 477 and Figures 21, 40, 50 and 52).
In reference to claims 5 and 6, Yoshizawa et al. discloses all of the claim limitations as applied to claim 1 above.  Yoshizawa et al. discloses calculating information related to the pulse waves of the user on the basis of luminance information of the imaged user (see paragraphs 93 and 143).  Yoshizawa et al. discloses using the light/luminance reflected by the user as it passes through filters explicitly a green filter such that as the luminance value of green in the image becomes smaller, the relative amount of bloodstream hemoglobin increases while when absorption amount of green light/luminance on the skin decreases the bloodstream hemoglobin also decreases (see paragraphs 91, 93, 143, 413, 416-417).  Yoshizawa et al. explicitly discloses utilizing CMOS type sensors for imaging the user (see at least paragraph 108) and extracting pixels luminance values for regions of the user’s body (see paragraphs 136, 141-142 and 145).  Therefore the Examiner interprets the data acquired is at least inherently representative of “pixels in the part of the body.”  Lastly, with reference to claim 6, the Examiner notes the claim’s “or” type language which requires the prior art teaching of solely one of the listed limitations.
In reference to claim 8, Yoshizawa et al. discloses all of the claim limitations as applied to claim 7 above.  Yoshizawa et al. explicitly discloses capturing images of the body in the form of moving images (see at least paragraphs 234, 273).  Yoshizawa et al. explicitly discloses computing circulation differences using peak and bottom PD values, or phase difference luminance values of green light in image signals (see paragraphs 120, 210 and Figure 18C).  Yoshizawa et al. discloses performing such computations using differences from a baseline reference (see at least paragraphs 207-210).
In reference to claim 9, Yoshizawa et al. discloses all of the claim limitations as applied to claim 8 above.  Yoshizawa et al. discloses performing such computations using differences from a baseline reference (see at least paragraphs 207-210).  Yoshizawa et al. explicitly discloses the baseline values determined by previous PD values such that an average value of PD values of the user from the past maybe calculated used (see paragraph 207).  Note, it is clear that the “baseline” in Yoshizawa et al. is derived from “stable” information as computing an average itself is seen as inherently deriving a “stable” computation.
In reference to claim 15, Yoshizawa et al. discloses an electronic device comprising at least one processor, wherein the processor is configured to (see paragraphs 87, 430 and Figures 40-41 wherein Yoshizawa et al. discloses a biological information measuring and display apparatus and method.  Yoshizawa et al. discloses the apparatus comprising a controlling unit, a storage unit an, illumination sensor and a display unit among others.):
acquire first pulse wave information indicating a pulse wave of a part of a body based on image information of the body in a first image obtained by imaging at least the part of the body (see paragraphs 90, 430 and Figures 41, 43, 44 wherein Yoshizawa et al. discloses the apparatus estimating a fluctuation of blood pressure and providing information about a user’s health condition.  Yoshizawa et al. discloses extracting pulse wave information from images obtained by imaging the user’s body.  Yoshizawa et al. discloses imaging a user’s face in one embodiment and shoulders in another embodiment.);
acquire second pulse wave information indicating a pulse wave of the part of the body based on image information of the body in a second image obtained by imaging the part of the body after the first image has been obtained (see paragraphs 90, 430 and Figures 40, 41, 43, 44 wherein Yoshizawa et al. discloses performing a second blood circulation using a pulse wave propagation before and then after a user takes a bath.  Note, it is clear that the “first pulse wave information” is acquired before the user takes a bath and the “second pulse wave information” is acquired after the user takes the bath.  Again, Yoshizawa et al. discloses imaging the face and the right shoulder areas of the user);
determine a brightness of a display image to be displayed, the display image corresponding to a blood flow variation of the pulse wave indicated by the first pulse wave information and the pulse wave indicated by the second pulse wave information, and the brightness being determined based on a first amplitude indicating an amplitude of a pulse wave acquired from the first pulse wave information and a second amplitude indicating an amplitude of a pulse wave acquired from the second pulse wave information (see paragraphs 91, 93, 143, 413, 416-417 wherein Yoshizawa et al. discloses calculating information related to the pulse waves of the user on the basis of luminance information of the imaged user.  Yoshizawa et al. discloses using the light/luminance reflected by the user as it passes through filters explicitly a green filter such that as the luminance value of green in the image becomes smaller, the relative amount of bloodstream hemoglobin increases while when absorption amount of green light/luminance on the skin decreases the bloodstream hemoglobin also decreases.); and
control display of the display image such that the display image is displayed based on the determined brightness and such that a maximum value of a pulse wave amplitude corresponds to a maximum value of a display color in the display range, and a minimum value of the pulse wave amplitude corresponds to a minimum value of the display color in the display range (see paragraphs 236, 237, 434, 477 and Figures 21, 40, 50 and 52 wherein Yoshizawa et al. discloses controlling a display unit by outputting a hue image expressing the luminance information of the user by using changes of hues and displays such an image superimposed on a moving image.  Yoshizawa et al. discloses choosing colors for this task such that the warmer the colors (e.g. red) displayed representing larger blood circulation differences whereas the colder the colors (e.g. blue) displayed represent smaller differences in blood circulation.  Yoshizawa et al. explicitly associating such colors to specific ranges of amplitudes of PPG values.  Yoshizawa et al. explicitly discloses associating a maximum amplitude to the hue red and a minimum amplitude to the hue blue in the hue range of blue to red and amplitude range of -0.1 to 0.1).
In reference to claim 18, claim 18 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 18 recites a “method” of the invention of which the Examiner deems has at least inherently been disclosed by the teachings of Yoshizawa et al. in the rejection of claim 1 above.
In reference to claim 19, claim 19 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 19 recites a “non-transitory computer-readable recording medium” of the invention including a control program of an electronic device that is stored thereon and when executed on at least one processor performs the invention.  Yoshizawa et al. discloses a hardware configuration of the biological information measuring and display apparatus to include a CPU, ROM, RAM and a biological information measuring computer program stored in the ROM and executed by the CPU (see paragraphs 390, 486 and Figure 41).
In reference to claim 20, claim 20 is similar in scope to claim 15 and is therefore rejected under like rationale.  Claim 20 recites a “method” of the invention of which the Examiner deems has at least inherently been disclosed by the teachings of Yoshizawa et al. in the rejection of claim 15 above.
In reference to claim 21, claim 21 is similar in scope to claim 15 and is therefore rejected under like rationale.  Claim 21 recites a “non-transitory computer-readable recording medium” of the invention including a control program of an electronic device that is stored thereon and when executed on at least one processor performs the invention.  Yoshizawa et al. discloses a hardware configuration of the biological information measuring and display apparatus to include a CPU, ROM, RAM and a biological information measuring computer program stored in the ROM and executed by the CPU (see paragraphs 390, 486 and Figure 41).

Response to Arguments
The cancellation of claims 7, 16, 17 and addition of claims 22, 23 are noted.
Applicant’s arguments, see page 17 of Applicant’s Remarks, filed 03/29/22, with respect to the 35 USC 112 rejection of claims 1-6, 8-15 and 18-21 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant's arguments filed 03/29/22 have been fully considered but they are not persuasive.
	In reference to claims 	1-6, 8, 9, 15 and 18-21, Applicant argues that amendments from previously indicated allowable claims 10 and 11 have been amended into the independent claims and thus place the claims in condition allowance (see page 16 of Applicant’s Remarks).  In response, the Examiner disagrees.  Although some of the limitations have indeed been incorporated from claims 10 and 11 into the independent claims, not all of the limitations have been included.  It is the combination of all of the limitations of the base claim and intervening claims that the Examiner found to be the allowable subject matter as indicated in the paragraph below “Allowable Subject Matter”.  Since Applicant’s amendments simply provide “common” elements (as even admitted by Applicant’s Remarks, page 16) from the dependent claims, the Examiner has found the prior art of Yoshizawa et al. to still read upon the claimed limitations.  Thus, the Examiner deems the claims even as amended not patentable over Yoshizawa et al..  The Examiner suggests amending the claims to incorporate all of the limitations of claims 10 and 11 into the independent claims in order to place claims in condition for allowance.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14, 22 and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In reference to claims 12, 22 and 23, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept performing the acquiring of first and second pulse wave information as claimed, determining a display range of colors of hue representing blood flow from such pulse wave information wherein a range width of the display range is centered on a color corresponding to a center coordinate of the display range based on an increase rate of the a second amplitude relative to a first amplitude, the amplitudes indicating amplitudes of pulse wave information respectively.  Claims 13-14 depend upon allowable claim 12 and are therefore also at least inherently deemed allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/11/22